Citation Nr: 1702401	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  12-20 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for cervical spine disability prior to April 25, 2015, and over 20 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for post-operative residuals of right arm/shoulder disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to June 2008. He served in the Persian Gulf War Theater of Operations.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a June 2011 rating decision of the VA Regional Office (RO) in Houston, Texas. 

The Veteran was afforded a videoconference hearing at the RO in February 2014 before the undersigned Veterans Law Judge sitting at Washington, DC. The transcript is of record.

These matters were before the Board in February 2015 and were remanded for further development.

During the pendency of the appeal, in a July 2015 rating decision, the disability rating for a cervical spine disability was raised to 20 percent, effective April 25, 2015. Since this increase did not constitute a full grant of the benefit sought, the increased rating issue remained in appellate status. AB v. Brown, 6 Vet. App. 35, 39 (1993).

The case was returned to the Board in November 2015, at which time the Board denied the Veteran's claims for increased ratings for his cervical spine and right shoulder disorders.  The Veteran appealed the November 2015 rating decision, and in August 2016, the United States Court of Appeals for Veterans Claims (Court) issued an Order granting the parties' Joint Motion for Remand (JMR), vacating the portion of the November 2015 Board decision related to the ratings for a cervical spine and right shoulder disorder and remanding those issues to the Board for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As per the October 2016 JMR, remand is necessary to afford the Veteran adequate VA examinations of his cervical spine disorder and right shoulder disorder.  Specifically, although the Veteran was afforded VA examinations in April 2015, the parties concluded those examinations were inadequate for rating purposes as the examiner reported inconsistent evidence regarding flare-ups and also failed to fully address the extent of any functional loss during a flare-up.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Veteran must be afforded an another VA examination of the neck and right arm/shoulder prior to adjudication.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant treatment records and associate them with the claims file.  All attempts to obtain documents should be detailed in the claims folder.

2. Arrange for the Veteran to have appropriate VA examination of the neck and right arm/shoulder with a VA examiner.  The examiner must be provided access to the appellant's claims folder, Virtual VA file, and VBMS file. All indicated tests and studies should be conducted and clinical findings must be reported in detail. 

With regard to the Veteran's cervical spine disorder, the examiner should report all range of motion findings in degrees and indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination, and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. 

With regard to the Veteran's right shoulder disorder, the examiner should report all range of motion findings in degrees and indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination, and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  If additional loss of motion or function during flare-ups can be documented, that should be set forth.  

Any radiculopathy should also be detailed as it affects the cervical spine and upper extremities. If none is found, this should also be documented. 

3. After taking any further development deemed appropriate, re-adjudicate the issues on appeal. If a benefit sought is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




